Exhibit 10.W

A.P. PHARMA, INC.

AMENDMENT NO. 1 TO MANAGEMENT RETENTION AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Management Retention Agreement
dated as of November 8, 2007 (the “Agreement”) between A.P. Pharma, Inc., a
Delaware corporation (the “Company”), and Dr. John Barr (the “Employee”) is
entered into as of December 23, 2008.

WHEREAS, the Company and the Employee have agreed to amend the Agreement to
clarify certain existing provisions in light of final regulations issued under
Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, the parties agree as follows:

1. Section 4 of the Agreement is hereby amended and restated as follows:

“(a) Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement to the Employee: (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”); and (ii) but for this Section, would be subject
to the excise tax imposed by Section 4999 of the Code, then the Employee’s
severance benefits under Sections 2(a) and 2(b) shall be payable either:

(i) in full; or

(ii) as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Employee on an after-tax basis, of the greatest amount of
severance benefits under Section 2(a) and 2(b), notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Any determination required under this Section 4 shall be made in writing
by independent public accountants selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon the Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4. Any reduction in severance benefits required by
this Section 4 shall occur in a manner necessary to provide the service provider



--------------------------------------------------------------------------------

with the greatest economic benefit. If more than one manner of reduction of
severance benefits necessary to arrive at the Reduced Amount yields the greatest
economic benefit to the service provider, the payments and benefits shall be
reduced pro rata.”

(b) Release Prior to Receipt of Benefits. Prior to the receipt of any benefits
under this Agreement, Employee shall execute, and allow to become effective, a
release of claims agreement (the “Release”) not later than fifty (50) days
following Employee’s employment termination in the form provided by the
Company. Such Release shall specifically relate to all of Employee’s rights and
claims in existence at the time of such execution and shall confirm Employee’s
obligations under the Company’s standard form of proprietary information
agreement. In no event will severance benefits be provided to Employee until the
Release becomes effective. In the event severance payments are delayed because
of the effective date of the Release, the Company will pay Employee the
severance payments, that Employee would otherwise have received under
Section 2(a) on or prior to the effective date of the Release, on the first
regular payroll pay day following the effective date of the release, with the
balance of the payments being paid as originally scheduled.”

2. Section 5 of the Agreement is hereby amended and restated as follows:

“5. Section 409A. All severance payments to be made upon a termination of
employment under this Agreement may be made only upon a “separation of service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder. Notwithstanding any
provision to the contrary in this Agreement, if Employee is deemed by the
Company at the time of Employee’s separation from service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i), such portion of Employee’s benefits shall not be
provided to Employee prior to the earlier of (i) the expiration of the six-month
period measured from the date of Employee’s “separation from service” with the
Company or (ii) the date of Employee’s death. Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section 5 shall be paid in a lump sum to
Employee, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein. For purposes of Code Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive installment payments under this Agreement shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. This paragraph is intended to comply with the requirements
of Section 409A of the Code so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code and any ambiguities herein will be interpreted to so
comply. Employee and the Company agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions

 

2



--------------------------------------------------------------------------------

which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, to the extent that any amendment to this Agreement with respect to the
payment of any severance payments or benefits would constitute under Code
Section 409A a delay in a payment or a change in the form of payment, then such
amendment must be done in a manner that complies with Code
Section 409A(a)(4)(C).

3. Capitalized terms not defined herein have the meanings set forth in the
Agreement. Except as set forth herein, the terms of the Agreement remain in full
force and effect.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment as of
the date first above written.

 

“COMPANY”     “EMPLOYEE” A.P. PHARMA, INC.     DR. JOHN BARR By:   /s/ Gregory
Turnbull     By:   /s/ John Barr Name:   Gregory Turnbull       Title:   CFO    
 

 

4